Citation Nr: 0814953	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  04-34 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

Entitlement to an increased initial rating for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to May 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the San Juan, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In a July 2003 rating decision, the veteran was 
granted service connection for PTSD and he was assigned a 10 
percent disability evaluation, effective January 23, 2001.  A 
timely appeal was noted with respect to that rating.

During the pendency of the veteran's appeal, the RO awarded 
an increased evaluation for PTSD from 10 percent to 30 
percent, effective January 3, 2001.  The United States Court 
of Appeals for Veterans Claims (Court) has held that on a 
claim for an original or increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).   
The Court further held that, where a claimant has filed a 
notice of disagreement as to a RO decision assigning a 
particular rating, a subsequent RO decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  Thus, the issue remains in 
appellate status. 

A hearing on this matter was held before the undersigned 
Veterans Law Judge sitting at the RO on April 22, 2005.  A 
copy of the hearing transcript has been associated with the 
file.

In March 2006, the Board remanded this issue to the RO (via 
the Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, 
the AMC returned the case to the Board for appellate review.




FINDINGS OF FACT

1.  Prior to December 1, 2001, the veteran's PTSD was 
productive of disability characterized by definite (distinct, 
unambiguous, and moderately large in degree, more than 
moderate but less than rather large) impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and psychoneurotic symptoms 
resulting in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  In addition, under the new criteria 
for mental disorders (effective since November 7, 1996, the 
date of a change in applicable regulations), PTSD was 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
chronic sleep impairment, and flashbacks.  

2.  Prior to December 1, 2001, a considerably impaired 
ability to establish or maintain effective or favorable 
relationships with people, or reliability, flexibility, and 
efficiency levels that are so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment, were not shown. Under the new criteria 
for mental disorders, the veteran's disability did not more 
closely approximate occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; or symptoms on par with these criteria.  

3.  Since December 1, 2001, the veteran's PTSD has been 
productive of disability characterized by severely impaired 
ability to establish and maintain effective or favorable 
relationships with people, and psychoneurotic symptoms of 
such severity and persistence that they result in severe 
impairment in the ability to obtain or retain employment.  
Further, under the new criteria for mental disorders, the 
manifestations of his PTSD have more closely approximated a 
disability characterized by occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish or maintain effective 
relationships; or symptoms on par with the level of 
disability contemplated by these criteria.  

4.  Totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral process associated with all daily activities such 
as fantasy, confusion, panic and explosions of aggressive 
energy resulting in profound retreat from mature behavior 
have not been shown.  The veteran is not demonstrably unable 
to obtain or retain employment solely due to his PTSD.  
Further, under the new criteria for mental disorders, the 
veteran's PTSD is not manifested by total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  


CONCLUSIONS OF LAW

1.  For the period prior to December 1, 2001, the criteria 
for a rating of 30 percent, but no higher, for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.19, 
4.126, 4.130, Diagnostic Code (DC) 9411 (2007); 38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996).

2.  Since December 1, 2001, the criteria for a rating of 70 
percent, but no higher, for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.19, 4.126, 4.130, 
Diagnostic Code (DC) 9411 (2007); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated April 2006, the RO satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  Specifically, the RO notified the veteran 
of: information and evidence necessary to substantiate the 
claim for a higher initial evaluation; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim.  In November 2006, 
the RO also notified the veteran of the process by which 
initial disability ratings and effective dates are 
established. 

Since this claim is the appeal of an initial rating, fully 
satisfactory notice was delivered after it was adjudicated.  
However, the RO subsequently readjudicated the claim based on 
all the evidence in November 2006.  The veteran was able to 
participate effectively in the processing of his claim.  
There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claim would have been different had complete 
VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R.                § 
3.159(c).  Service medical records have been associated with 
the claims file.  All identified and available records have 
been secured.  The veteran has been medically evaluated in 
conjunction with his claim.  The duties to notify and assist 
have been met. 



Increased Initial Evaluation

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
found in 38 C.F.R. Part 4.  Disability ratings are intended 
to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation 
of a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  When a reasonable doubt arises regarding the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Because this appeal ensues from the veteran's disagreement 
with the evaluation assigned in connection with the original 
grant of service connection, the potential for the assignment 
of separate, or "staged" ratings for separate periods of 
time, based on the facts found, must be considered.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The rating criteria for mental disorders were changed, 
effective November 1996, which was after the veteran's 
January 1995 claim for an increased rating was received.  
When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran may be entitled to resolution of his claim under the 
criteria that are to his advantage.  The old rating criteria 
may be applied throughout the period of the appeal, if they 
are more favorable to the veteran.  New rating criteria, 
however, may be applied only from the effective date of the 
change forward, unless the regulatory change specifically 
permits retroactive application. 38 U.S.C.A. § 5110(g); 
VAOGCPREC 7-2003 (Nov. 19, 2003); VAOGCPREC 3-2000 (April 10, 
2000).

Under the prior criteria, a 10 percent rating for PTSD is 
appropriate when symptoms are less than the criteria for 30 
percent, with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  38 
C.F.R.         § 4.132, Diagnostic Code 9411 (effective prior 
to Nov. 7, 1996).  

PTSD productive of definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and psychoneurotic symptoms resulting in such 
reductions in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment warrants a 30 percent rating.  Id.

A 50 percent rating is appropriate when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired and that reliability, 
flexibility, and efficiency levels are so reduced by reason 
of psychoneurotic symptoms as to result in considerable 
industrial impairment. Id. 

Where the ability to establish or maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain and retain employment, a 70 percent rating is 
warranted. Id. 

A 100 percent evaluation requires that attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community and there be 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior. The veteran must be demonstrably unable to obtain 
or retain employment. Id.

Under the revised criteria, effective November 7, 1996, the 
General Rating Formula for Mental Disorders at 38 C.F.R. § 
4.130 provides the following ratings for psychiatric 
disabilities:  

A mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication, a 
noncompensable (0 percent) rating.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication, a 
10 percent rating.  Id.

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events), a 30 percent 
rating.  Id.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, a 50 percent rating.  Id. 

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent rating.  Id.

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, a 100 
percent rating.  Id.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The record contains many references to the veteran's Global 
Assessment of Functioning (GAF) scores.  GAF scores are 
interpreted on a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health.  The American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 46 
(4th ed. 1994) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by GAF score, is to be considered, but it is not 
determinative of the VA disability rating to be assigned; the 
disability evaluation is to be based on all of the evidence 
that bears on occupational and social impairment.  See 38 
C.F.R. § 4.126; VAOPGCPREC 10-95.

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See 38 C.F.R. § 4.130 (incorporating by 
reference the VA's adoption of the DSM- IV for rating 
purposes).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Id.  

A GAF score ranging between 61 to 70 reflects some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.

A GAF score between 71 and 80 states that, if symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors, e.g. difficulty concentrating after a 
family argument, and no more than slight impairment in 
social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork).

A GAF score between 81 and 90 indicates that symptoms are 
minimal or absent, there is good functioning in all areas, 
the individual is interested and involved in a wide range of 
activities, socially effective, generally satisfied with 
life, and that there are no more than everyday problems or 
concerns (e.g. an occasional argument with family members).  

For the period prior to December 1, 2001

In May 1995, the veteran reported nightmares, vivid 
recollections of experiences in Vietnam, insomnia, 
irritability, hyperarousal, and lack of interest in formerly 
pleasurable activities.  There was no evidence of physical 
violence, appetite changes, poor attention to grooming or 
hygiene, hallucinations, or delusions.  The veteran was 
employed full-time as a detective with the local police 
force.  A diagnosis of "post-traumatic stress syndrome" was 
rendered, and the veteran was admitted to VA mental health 
counseling.  

Clinical notes throughout the relevant time period show that 
the veteran complained mainly of tension, anxiety, and sleep 
impairment.  He often felt stressed by the demands of his 
job.  He showed signs of depression and often exhibited a 
dysphoric mood.  The veteran occasionally discussed 
flashbacks, nightmares, and recurrent, intrusive memories of 
Vietnam.

In March 1997, the veteran received a VA examination.  He 
reported that he was employed full-time as a police officer.  
His symptoms included chronic sleep impairment with 
nightmares and insomnia.  He reported periods of depression 
that would cause him to have to leave his office during the 
day.  He indicated that he was irritable with his family and 
was a rigid disciplinarian.  

On mental status examination, the veteran was appropriately 
groomed and his mood was euthymic.  He had a constricted 
affect.  His speech was appropriate, and he showed good 
memory and concentration.  There were no hallucinations or 
delusions or suicidal or homicidal ideation.  He had fair 
insight and judgment and good impulse control.  A GAF of 90, 
indicative of minimal or absent symptoms, was assigned.

In October 1997, the veteran received a hearing before a 
Decision Review Officer.  According to the veteran, his PTSD 
had caused him to had start fights with strangers.  He had 
been reprimanded by superiors, and he sometimes had 
hallucinations that those he arrested were Vietnamese enemy 
combatants.  

The veteran's wife testified that he had had violent 
outbursts with his family and that he did not socialize with 
neighbors.  The veteran's daughter indicated that the veteran 
often isolated himself inside his home, and that she was 
afraid of him during these times.  

On VA examination in June 1999,  the veteran discussed his 
difficulty controlling his aggressive impulses.  He had been 
reprimanded at work for aggressive behavior.  He continued to 
have chronic sleep impairment with nightmares.  A mental 
status examination showed an oriented individual with good 
grooming, no reported hallucinations or delusions, no 
suicidal or homicidal ideation, a constricted affect, good 
judgment and memory and poor insight.  A GAF score of 70, 
indicative of mild symptomatology, was assigned.  

In June 2000, the veteran received a hearing before the 
Board.  He continued to report chronic sleep impairment.  His 
symptoms interfered with his work, as his aggressive behavior 
had caused "problems with the public."  He felt that he had 
lost promotions because of his temper.  He had a poor 
relationship with his son.  

In a clinical note dated November 2001, the veteran reported 
that he was planning to retire in December 2001 because of 
his difficulty maintaining control over his aggressive 
impulses.  

In an affidavit dated October 2002, the veteran's supervisor 
testified that he had counseled the veteran about his 
aggressive behavior during his employment, and that 
administrative investigations had ensued from his aggressive 
episodes.  There were also complaints of verbal abuse towards 
other agents.  The veteran's supervisor also noted that no 
complaints about the veteran's behavior had ever been reduced 
to writing.

One of the veteran's colleagues also gave evidence that the 
veteran would engage in verbal abuse of his colleagues when 
he had not had enough sleep.  On one occasion, the veteran 
emerged from his office, crying, and stated that he had just 
had a flashback to Vietnam.  The officer indicated that 
nobody had wanted to put their concerns about the veteran in 
writing because they did not want to jeopardize his upcoming 
retirement.  

After considering all of the evidence of record, including 
the veteran's GAF scores, the Board finds that, for the 
period prior to December 1, 2001, the veteran's PTSD was 
characterized by chronic sleep impairment, tension and 
anxiety, hyperarousal, depressive tendencies, aggressive 
impulses, and flashbacks.  Although the veteran would have 
periods of depression that would cause him to leave work, he 
was gainfully employed.  The veteran was counseled about his 
aggressive outbursts, but no negative personnel actions were 
taken.  His fellow police officers would not make any written 
complaints about the veteran's behavior for fear of 
jeopardizing the veteran's retirement; thus, it appears that 
the veteran had effective work relationships.  

With regard to social relationships, the veteran maintained 
his relationship with his wife and daughter, who appeared to 
be supportive of his efforts to obtain help for his disorder.  
His relationship with his son has deteriorated.  There is 
evidence that the veteran rarely socialized with neighbors.  

The Board finds that, for the period prior to December 1, 
2001, the veteran's symptoms more nearly approximated a 
disability characterized by definite (distinct, unambiguous, 
and moderately large in degree, more than moderate but less 
than rather large) impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
with psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  See 38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996); see also VAOPGCPREC 9-93 
(November 1993).  There is no evidence of a considerably 
impaired ability to establish or maintain effective or 
favorable relationships with people, or reliability, 
flexibility, and efficiency levels that were so reduced by 
reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  Thus, a 30 percent 
evaluation is warranted under the former criteria.

The criteria for rating mental disorders were changed, 
effective November 7, 1996.  Under these criteria, the 
veteran's symptoms from November 7, 1996, to December 1, 
2001, more closely approximated a disability manifested by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  They were not productive of 
occupational and social impairment with reduced reliability 
due to such symptoms as flattened affect, impaired speech, 
difficulty understanding complex commands, impairment of 
short- and long-term memory, and impaired abstract thinking.  

As such, the Board finds that, prior to December 1, 2001, an 
initial disability evaluation of 30 percent for PTSD was 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007); 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).

In making its determination, the Board has considered 38 
U.S.C.A. § 5107(b). Section 5107(b) expressly provides that 
the benefit of the doubt rule must be applied to a claim when 
the evidence submitted in support of the claim is in relative 
equipoise.  The evidence is in relative equipoise when there 
is an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
When the evidence is in relative equipoise, the reasonable 
doubt rule must be applied to the claim, and thus, the claim 
must be resolved in favor of the claimant.  See Massey v. 
Brown, 7 Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  In this case, after reviewing the evidence 
of record, the Board finds that the evidence is not in 
relative equipoise, and thus, the benefit of the doubt rule 
does not apply.

Since December 1, 2001

According to treatment records dated November 2001, the 
veteran retired from work on approximately December 1, 2001, 
after over thirty years of service with the local police 
force.  The veteran attributed his retirement to instability 
and difficulty controlling his outbursts.  

Progress notes dated from May 2002 to October 2002 indicated 
that the veteran had feelings of worthlessness, flashbacks, 
and nightmares.  Speech was coherent and relevant.  He had 
poor judgment and insight.  GAF scores of 55, indicative of 
serious symptoms, were assigned.  The opinion of his treating 
physician was that the veteran was not able to obtain or 
retain gainful employment.  

In October 2002, the veteran received another hearing before 
the Board.  He reported increased nightmares and 
aggressiveness with the public.  The veteran's friend and 
neighbor testified that the veteran often yelled at children 
in the street.  

In April 2004, the veteran's therapist noted an exacerbation 
of the veteran's symptoms.  He was unable to socialize, often 
cried, and isolated himself.  He had increased irritability.  
There were increased nightmares and flashbacks.  Mental 
status examination showed poor judgment and insight.  
Although the veteran was appropriately groomed and oriented, 
there was some recent memory loss.  A GAF of 50 was assigned.  

The veteran received another Board hearing in April 2005.  
The veteran testified that he was hyperactive, and that his 
nightmares and depression had increased.  Loud noises 
inflamed his temper.  He was violent with his wife and had 
attacked her after a nightmare.  He had recently used a 
firearm to threaten a motorist who had caused an accident.  
He always left the house armed.  He had little to no contact 
with others.  

The veteran's wife testified that his symptoms had indeed 
worsened, and that he only socialized with family.  She was 
concerned for the safety of others when he left the house 
while armed.  

The veteran received another VA examination in October 2006.  
He indicated that his symptoms were helped by medication; 
however, he continued to have nightmares and irritability.  
He had recurrent, intrusive thoughts and dreams.  There was 
avoidance symptomatology.  He was aggressive and 
hypervigilant.  It was noted that he had retired due to age.  

On mental status examination, the veteran was clean and 
cooperative.  He had a constricted affect and a hopeless 
mood.   He was found to have fair judgment and insight.  
Impulse control was fair.  No panic attacks were reported.  
There was no suicidal or homicidal ideation.  The examiner 
found that there was no total occupational impairment and 
that the veteran's PTSD was controlled by medication.  A GAF 
of 60 was assigned.

In an October 2006 progress note, the veteran's GAF was 
lowered to 48 by his treating physician.  There was no 
explanation for the lower GAF.  

Based on the evidence reported above, including the GAF 
scores, the Board finds that a rating of 70 percent is 
appropriate for the period since December 1, 2001.  The 
veteran's aggressive tendencies increased in severity to the 
point where he threatened an individual with a gun and always 
left the house while armed.  There were reports of 
uncontrolled, violent outbursts with strangers and with 
members of his family.  The veteran became increasingly 
isolated.  His flashbacks and nightmares persisted despite 
medication.  His therapist felt that he was unable to work or 
pursue any form of gainful employment.  Since December 1, 
2001, the veteran's GAF scores have ranged between 48 and 60, 
indicative of serious to severe impairment.  

The Board finds that, for the period since December 1, 2001, 
the veteran's symptoms more nearly approximated a disability 
characterized by a severely impaired ability to establish or 
maintain effective or favorable relationships with people, 
with psychoneurotic symptoms of such severity and persistence 
that there is severe impairment in the ability to obtain and 
retain employment.  See 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996); see VAOPGCPREC 9-93 (November 1993).  The 
veteran's symptoms were not productive of totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
process associated with all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  I 
addition, his attitudes of all contacts except the most 
intimate are not so adversely affected as to result in 
virtual isolation in the community.  Thus, only a 70 percent 
evaluation is warranted under the former criteria.

Under the revised criteria, since December 1, 2001, the 
veteran's symptoms have more closely approximated a 
disability manifested by occupational and social impairment 
with deficiencies in most areas, including work, family 
relations, judgment, thinking, and mood.  However, they were 
not productive of total occupational and social impairment 
due to such symptoms as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. 

As such, the Board finds that the award of a 70 percent 
rating, but no more, for PTSD effective as of December 1, 
2001 is appropriate.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Finally, the veteran has submitted no evidence showing that 
his PTSD alone has markedly interfered with employment and 
there is also no indication that this disorder necessitated 
frequent periods of hospitalization during the periods above 
discussed.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell v. 
Brown, 9 Vet. App. at 338-39; Floyd v. Brown, 9 Vet. App. at 
94-95; Shipwash v. Brown, 8 Vet. App. at 227.


ORDER

Prior to December 1, 2001, a disability rating of 30 percent, 
but no higher, for PTSD is allowed subject to the regulations 
governing the award of monetary benefits.

Since December 1, 2001, a disability rating of 70 percent, 
but no higher, for PTSD is allowed subject to the regulations 
governing the award of monetary benefits. 


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


